Citation Nr: 0821039	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to service connection for right knee pain.

2.  Entitlement to service connection for gastrointestinal 
disability, claimed to be ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 19, 1986 
until July 13, 1990, from October 1, 2001 until March 28, 
2002 and from February 7, 2003 until February 25, 2004.  The 
veteran served in Iraq during his last period of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Providence, Rhode Island regional office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded this 
case to the RO in June 2007 for further development.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The veteran's right knee pain is not attributable to a 
known clinical diagnosis and is manifested by painful motion.

3.  Medical evidence demonstrates that the veteran has been 
diagnosed with a hiatal hernia and gastroesophageal reflux 
disease, which are connected to his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a service connection for 
right knee pain have been met.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 2002); 38 C.F.R. §§  3.303, 3.317 (2007).

2.  The criteria for entitlement to a service connection for 
hiatal hernia and gastroesophageal reflux disease have been 
met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decisions 
in this appeal, further notice or assistance is unnecessary 
to aid the veteran in substantiating his claim.  

Service Connection

The veteran contends that he currently suffers from right 
knee pain which is connected to service.  The veteran further 
contends that he suffers from chronic ulcer disease, and that 
disease was connected to his service.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

Once it is established that a veteran is entitled to the 
presumption of soundness, it must be determined whether or 
not there is sufficient evidence to rebut this presumption.  
Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003. 

In order to rebut the presumption of soundness, the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service.  Harris v. West, 203 F. 3d 1347 
(2000).  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

A "Persian Gulf veteran" is defined as a veteran who had 
active service in the "Southwest Asia theater of operations 
during the Persian Gulf War."  38 C.F.R. § 3.317(d)(1).  
"The Southwest Asia theater of operations" is defined as 
including Iraq.  38 C.F.R. § 3.317(d)(2).  For VA purposes 
"the Persian Gulf War" began on August 2, 1990 and will 
continue through a date to be prescribed by Presidential 
proclamation or law.  38 C.F.R. § 3.1(i) (2007).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In June 1986, the veteran was provided with a medical 
examination upon his entry into the service.  This medical 
examination found that the veteran was in excellent health, 
and noted that the veteran had no abnormal conditions or 
illnesses.  The veteran received no other treatment relevant 
to his current claims during his first period of service.

In November 2001, during the veteran's second period of 
service, he received treatment at Roger Williams Medical 
Center.  The veteran was diagnosed with having several small 
antral gastric ulcers, coffee ground emesis and anemia.  An 
endoscopy revealed esophagitis, a small hiatal hernia, an 
irregular Z-line, an incomplete Schatzki's ring, and multiple 
antral ulcers.  The veteran was provided with a proton pump 
inhibitor.  

In July 2002, the veteran completed an Annual Medical 
Certificate in which he stated that he had been treated at 
Newport Hospital for ulcers, which were "healed" and that 
he was "cleared".  He reported that he was taking the 
prescription medication Nexium.

An October 2003 examination noted that the veteran complained 
of pain on examination of the right patella tendon.  However, 
no diagnosis was made.  

In October 2003, the veteran completed a Report of Medical 
History indicating, among other things, that he had 
experienced pain and "popping" in his right knee for which 
he received no treatment and that he had been treated for 
ulcers.

In November 2003, during the veteran's third period of 
service, he was examined by a private physician, following 
complaints of anemia, as well as abdominal and throat pain.  
The veteran relayed that his symptoms improved while taking 
the prescription drug Nexium, however, he had run out of his 
prescription while serving in Iraq.  The physician then found 
that the veteran's past history of antral ulcers may have 
been related to anti-inflammatory medications that the 
veteran was no longer taking.  The physician also found that 
the veteran's peptic symptoms were suggestive of 
gastroesophageal reflux.

The veteran underwent an endoscopy in November 2003 at 
Northern New York Gastroenterology and was diagnosed with 
anemia, benign-appearing gastric polyps and a hiatal hernia.  
The endoscopy was negative for duodenal ulcers, gastric 
ulcers duodenitis, or gastritis.

In February 2004, the veteran received treatment in the 
Newport Hospital Emergency Department and was instructed to 
follow up with his gastroenterologist and primary physician.

In October 2004, a VA X-ray study of the right knee was 
interpreted as showing all bones to be intact, no evident 
fracture or subluxation, and that no joint effusion was 
present.  The impression was the right knee was unremarkable.

In September 2007, the veteran underwent a VA physical 
examination.  The examiner reviewed the veteran's claims 
folder, including the service medical records, VA medical 
records and private medical records, prior to the 
examination.  

The veteran reported to the examiner a history of 
gastrointestinal complaints, including hemorrhoids with 
rectal bleeding, gastroesophageal reflux disease, history of 
ulcer disease and anemia.  After completing the physical 
examination, the VA examiner found that the veteran suffered 
from hiatal hernia and gastroesophageal reflux disease and 
found no evidence to support a current ulcer disease or 
anemia diagnosis.  Hiatal hernias, per the VA examiner 
findings, were a chronic structural defect which might 
contribute to esophageal reflux disease. Gastroesophageal 
reflux disease is a also a chronic disease.  The examiner 
found that the veteran's hiatal hernia and gastroesophageal 
reflux disease had been well controlled with medication, and 
all recurrences had been related to the absence of 
medication.

The examiner also noted that these conditions might have 
preexisted the veteran's service, but did not provide a 
rationale for this opinion.

No additional medical records, whether from VA or a private 
treatment provider, have been submitted since the September 
2007 examination.

Right Knee Disability Claim

Because the veteran served in Iraq after August 2, 1990, he 
meets the definition of a Gulf War veteran.  The veteran's 
service qualifies him for the presumptions of 38 U.S.C.A. § 
1117 (2007) and 38 C.F.R. § 3.317.

The veteran's medical records do not indicate any right knee 
trauma, any diagnosis or treatment for a right knee 
disability, and contain only references to the veteran's 
complaints of right knee pain.  The veteran complained of 
right knee pain while in service.  

The veteran's complaints of right knee pain have been noted 
after service.  These have not been attributed to a known 
diagnosis.  The findings of right knee pain are sufficient to 
qualify as objective signs of an undiagnosed illness.  38 
U.S.C.A. § 1117(g) (2007) and 38 C.F.R. § 3.317(b).

There is no evidence attributing this disability to a 
supervening condition or event that occurred subsequent to 
the veteran's service in Southwest Asia.

The remaining question is whether the disability is present 
to a degree of 10 percent or more.  The veteran received VA 
outpatient treatment in November 2004, when it was reported 
that he had right knee pain radiating to the right hip and 
that there was intermittent "popping pain."  This was 
aggravated by long weight bearing, using stairs, or kneeling.  

VA's policy is to recognize actually painful motion as 
warranting at least the minimum compensable rating.  
38 C.F.R. § 4.59 (2007).  The disability could be rated by 
analogy to the criteria for arthritis, which provides a 10 
percent evaluation for painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Accordingly, the disability can be 
found to exist to a compensable degree.

Entitlement to service connection for right knee pain is, 
therefore, warranted.  The Board has resolved all reasonable 
doubt in favor of the veteran in reaching this determination.  
38 U.S.C.A. § 5107(b).  

Ulcer Disability Claim

As the veteran has been diagnosed with a hiatal hernia and 
gastroesophageal reflux disease, the provisions of 38 
U.S.C.A. § 1117 (2007) and 38 C.F.R. § 3.317 are 
inapplicable.

The veteran's June 1986 entrance medical examination found 
that he was in excellent health and noted no defects, 
infirmities, or disorders.  It appears that the veteran was 
not afforded an examination upon entrance for his other two 
periods of service.  No evidence has been presented which 
demonstrates by the clear and unmistakable evidence standard 
that the veteran suffered from ulcer disease or other 
gastrointestinal disease prior to his entrance into the 
service.  The VA examiner's finding that the veteran's 
current gastrointestinal disorders are more likely than not 
conditions which pre-existed his service-without referencing 
any specific evidence or rationale to support such a claim-
is insufficient to constitute the clear and unmistakable 
evidence required to rebut the presumption of soundness.  
Therefore, the veteran is entitled to the presumption of 
soundness.  38 U.S.C.A. § 1111; Harris v. West, 203 F.3d 1347 
(2000).

The veteran was found to have a hiatal hernia in November 
2001, during service.  During his service in November 2003, 
the veteran was found to have gastroesophageal reflux 
disease.  The veteran submitted his claim for service 
connection within one week of being discharged from service.  

Although an ulcer has not been shown since service, the 
September 2007 VA examination confirmed the previous 
diagnoses of a hiatal hernia and gastroesophageal reflux 
disease.  Given the findings in service and proximate to 
service, the Board finds that a nexus exists between the 
veteran's present gastrointestinal disabilities and service.  
The criteria for service connection are therefore, met.


ORDER

Entitlement to service connection for right knee pain is 
granted.

Entitlement to service connection for hiatal hernia and 
gastroesophageal reflux disease are granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


